April 20, 2007


Mr. David W. Townend
The Townend Law Firm
18601 LBJ Freeway, Suite 440
Mesquite, TX 75150

Honorable Adolph Canales
Judge, 298th Judicial District Court
600 Commerce St., 6th Floor, Suite 428
Dallas, TX 75202-4606
Mr. Ken Braxton Jr.
Stewart Stimmel LLP
1701 Market Street, Suite 318, LB 18
Dallas, TX 75202

RE:   Case Number:  05-0771
      Court of Appeals Number:  05-05-00520-CV
      Trial Court Number:  03-00497-M

Style:      IN RE  MICHAEL ANGELO BASCO, M.D.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  Pursuant to Texas Rule of  Appellate
Procedure 52.8(c), without hearing oral argument Court conditionally  grants
the petition for writ of mandamus.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jim Hamlin   |
|   |Ms. Lisa Matz    |
|   |Mr. Donald P.    |
|   |Wilcox           |